Citation Nr: 1506048	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to the service-connected duodenal ulcer, and or mild degenerative joint disease of the lumbar spine, and or tinnitus, and or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a December 2014 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has a current heart disability (heart attack in 2009 and stent placement) that developed and was aggravated as a result of the constant pain and stress he experiences secondary to his service-connected disabilities, including a low back disability, a duodenal ulcer, and depression.  See December 2014 Video Conference hearing transcript.


Service treatment records are negative for any evidence of a heart disability during service or at the time of the Veteran's discharge.

VA post-service treatment records show that the Veteran had an acute myocardial infarction heart attack and subsequent stent placement in March 2009, and that he has been diagnosed with coronary atherosclerosis, but they do not indicate that the heart condition is related in any way to the Veteran's active military service or any of his service-connected disabilities.

The Veteran was afforded a VA examination in May 2014.  The examiner opined that the Veteran's coronary artery disease is less likely than not proximately due to or the result of his service-connected conditions.  The rationale was that the documented diagnosis of depression in August 2011 was after his diagnosis of coronary artery disease and stent placement in 2009.  The examiner also noted that the Veteran's lumbar degenerative arthritis was shown to be mild during February 2009 and March 2013 VA examinations, and that his ulcers had not been active for years, based on the March 2013 VA examination report.  The examiner also noted that the Veteran's gastroesophageal reflux disease (GERD) was documented only in his VA treatment records in August and October 2008.  Finally, the examiner noted that the Veteran has other well-recognized risk factors for coronary artery disease, including a strong family history, hypercholestemia, being over the age of 50, and work-related stress, which are all documented in the VA treatment records, and she concluded that these risk factors were more likely the cause of the Veteran's coronary artery disease, and not his mild lumbar degenerative joint disease and GERD.  

There is currently no contrary medical opinion of record.  However, this opinion does not provide the Board with sufficient medical information to make a decision on this claim.  Crucially, the opinion fails to address whether the Veteran's service-connected disabilities aggravated his current heart condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (concluding that statements regarding the relationship between two conditions do not encompass a discussion of aggravation).  Consequently, a remand to secure another medical opinion is necessary.  Furthermore, and in this regard, during his December 2014 Board hearing, the Veteran testified that his primary physician, Dr. K., at the VA Medical Center in Tulsa could possibly provide an opinion as to the etiology of his currently diagnosed heart condition, including whether the condition is related to his service-connected disabilities.

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his currently diagnosed heart condition.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records that may have come into existence since the May 2014 VA examination.  

2.  Following completion of the above, the RO should contact the Veteran and his representative and ask the Veteran to furnish the full name of the VA primary care physician at the Tulsa VA facility who he testified could provide an opinion on the etiology of his current heart condition.

If the Veteran furnishes the name of the primary care physician, then the RO should contact that physician and request that he/she provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed heart condition is etiologically related, in whole or in part, to the Veteran's active service. 

The physician should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed heart condition was caused or aggravated by his service-connected lumbar spine degenerative joint disease, duodenal ulcer, depression, or GERD.
The physician is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the physician is unable to offer the requested opinion, it is essential that the physician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

If the Veteran fails to furnish the name of the primary care physician, the RO should nevertheless contact the Tulsa VA facility and request the needed opinions from such primary care physician as the facility may report is the Veteran's primary care physician. 

The above actions should be documented in the claims file.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. 

4. If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




